ORDER
ADELE HEDGES, Justice.
The Court today considered appellant’s motions for further rehearing, to recall the mandate, and to abate the appeal. These three motions are DENIED.
*354A jury found appellant guilty of aggravated sexual assault of a child and assessed punishment of five years in prison. On June 24, 1999, we affirmed the judgment of the trial court. On July 19, 1999, we denied appellant’s motion for rehearing. This Court’s plenary power over our judgment expired on August 18, 1999, or 30 days after the motion for rehearing was denied. See Tex.R.App. P. 19.1(b).